Citation Nr: 1710961	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a left knee and leg condition, claimed to be due to treatment provided at the Huntington, West Virginia, VA Medical Center (VAMC) on September 29, 2008. 

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a right hip condition, claimed to be due to treatment provided at the Huntington, West Virginia, VAMC on September 29, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran presented testimony before the undersigned Veterans Law Judge in a September 2015 Central Office hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends his claimed conditions were caused by a total left knee replacement surgery on September 29, 2008.  Specifically, the surgery left him with a shortened left leg which in turn resulted in left knee and right hip disorders due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of the Huntington VAMC through the course of the hospital stay and the surgery.  In a September 2011 statement, the Veteran described that his left knee hurt prior to the 2008 surgery, but his right hip did not.  Since then, he had experienced additional pain and symptoms in the affected joints.  In a March 2012 statement, the Veteran indicated that he now wore a lift for his footwear on his left foot to increase the account for the left leg being "1/2 to 3/4" inch shorter than the right leg.  

VA provided a medical opinion for this claim in September 2012.  At that time, the VA examiner noted that, while the Veteran's complications were unfortunate, the risks, benefits, and alternatives of the surgery had been discussed with the Veteran completely, to include the possibility of a leg length discrepancy.  The examiner opined that the surgical team at the Huntington VAMC took appropriate steps for the Veteran's acute and remote surgical complications for his surgery.  

In the September 2015 Board hearing, the Veteran expressed dissatisfaction with the means through which VA provided an opinion on his claim.  Specifically, he reported operating under the assumption that he would be afforded an in-person examination for his claim and that he had not been afforded an in-person examination at any point during the claim and appeal period.  The Veteran's representative then requested that another opinion be obtained that is based on a physical examination of the Veteran.  The September 2012 VA opinion was provided by physician at the Beckley, West Virginia clinic.  On questioning by the undersigned Veterans Law Judge, the Veteran identified the VAMC in Charleston, West Virginia, as the appropriate location for any scheduled examination.

The Board finds that an examination is necessary prior to deciding this claim.  The Veteran's statements are persuasive, and it would appear that an examination of the Veteran's pertinent conditions would yield pertinent evidence for the purpose of adjudicating these claims.  

Next, the Veteran identified private treatment records that may be relevant to the instant claim in the September 2015 Board hearing.  When asked whether any medical professionals have commented on the method performed in the Veteran's left knee surgery, the Veteran identified a private orthopedic surgeon, Dr. P.L., as a potential source for outstanding relevant comments on the Veteran's left knee procedure conducted by VA in 2008.  On remand, efforts should be made to obtain such records.   38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the name, address and dates of treatment or examination from any relevant private medical source.  In particular, records from Dr. Paul Legg have been identified as a source of potentially relevant medical information.  With any necessary authorization from the Veteran, obtain any outstanding private treatment records that are relevant to the Veteran's appeals.

2.  With any necessary identification of sources by the Veteran, contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment. 

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination for his claims.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should provide the following opinions:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability in his left knee/leg and right hip as the result of a total left knee replacement conducted at the VA Medical Center in Huntington, West Virginia, on September 29, 2008.  

b)  Whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable.

The examiner should provide reasons for this opinion. He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



